Exhibit 10.1

Revised Annual Cash Compensation of Executive Officers

The named executive officers of Stereotaxis, Inc. (the “Company”) have their
base salaries determined yearly by the Compensation Committee (the “Committee”)
of the Board of Directors. The named executive officers are all “at will”
employees, and each has a written employment agreement which is filed, as
required, as an exhibit to reports filed by the Company under the Securities
Exchange Act of 1934. On February 15, 2011, the Compensation Committee
determined the 2011 base salaries for named executive officers of the Company
and the payments to be made under the Company’s 2010 bonus program (the “2010
Program”) to the named executive officers, as set forth below. The 2010 Program
was designed to reward the accomplishments of these officers on behalf of the
Company in 2010 pursuant to and consistent with the objective of the Company’s
bonus plan, as determined by the Committee. The 2010 base salaries, 2010
bonuses, and 2011 base salaries are summarized in the following table:

 

     2010 Salary      2010 Bonus      2011 Salary  

Douglas M. Bruce
Chief Technology/Operations Officer

   $ 320,000      $ 42,000       $ 325,000   

Frank J. Cheng
Senior Vice President, Marketing and Business Development

   $ 275,000      $ 50,000       $ 285,000   

David A. Giffin
Vice President, Human Resources

   $ 187,000      $ 25,000       $ 200,000   

Daniel J. Johnston
Chief Financial Officer

   $ 320,000      $ 45,000       $ 325,000   

Michael P. Kaminski
President & Chief Executive Officer

   $ 400,000       $ 52,000       $ 420,000   

 

The Company intends to provide additional information regarding other
compensation awarded to the named executive officers in respect of and during
the 2010 fiscal year in the proxy statement for its 2011 annual meeting of
stockholders, which is expected to be filed with the Securities and Exchange
Commission in April 2011.

As determined by the Committee at the February 15, 2011 meeting, the 2011 annual
bonus program will be based on management achieving certain levels of operating
profit, new orders, revenue, electrophysiology procedures performed using
Stereotaxis equipment, and the performance of the individual employee as it
relates to strategic initiatives.